Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-27 in the present application, filed on or after March 16, 2013, are being examined under the pre-AIA  first to file provisions:
	- claims 1 and 24 are amended
	- claim 2 is cancelled

b.	This is a final action on the merits based on Applicant’s claims submitted on 04/24/2015.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brian Moore (Reg. No. 75,793) on 5/22/2021 and confirmed via an electronic mail on 6/2/2021.

Based on the latest amendments the applicant filed on 05/10/2021, the application has been further amended as follows:
1. (Proposed Amendment) An apparatus, comprising:
	memory; and 
	processing circuitry, configured to:

		decode, from the UE, a first measurement report that indicates a first signal quality measurement based on the NR-SS;
		determine, based on reception of the first measurement report, a transmission direction for transmission of channel state information reference signals (CSI-RS) for a second RRM measurement at the UE based on the CSI-RS;
		encode, for transmission, a second control message that indicates the second RRM measurement;
		encode the CSI-RS for transmission in accordance with the determined transmission direction;
		decode, from the UE, a second measurement report that indicates a second signal quality measurement based on the CSI-RS; and
		determine, based at least partly on the first and second signal quality measurements, whether to initiate a handover of the UE from a serving cell to a neighbor cell, wherein the handover of the UE from the serving cell to the neighbor cell is initiated when the first signal quality measurement is less than a first threshold and the second signal quality measurement is less than a second threshold; and
	wherein the memory is configured to store at least a portion of the first and second control messages.

16. (Proposed Amendment) A non-transitory computer-readable storage medium that stores instructions for execution by one or more processors to perform operations for communication by a base station, the operations to configure the one or more processors to:
encode, for transmission to a plurality of transmit-receive points (TRPs) of a cell in which the base station operates, one or more control messages that indicate new radio synchronization signals (NR-SS) to be transmitted by the TRPs for radio resource management (RRM) measurements;
decode, from a User Equipment (UE), a measurement report that indicates a plurality of signal quality measurements based on NR-SS and CSI-RS received from the TRPs;

determine, based on the combined signal quality measurement, whether the handover of the UE from the cell to a neighbor cell is initiated when a first signal quality measurement is less than a first threshold and a second signal quality measurement is less than a second threshold.

17. (Proposed Amendment) The non-transitory computer-readable storage medium according to claim 16, 
	wherein the base station is located at a different location than at least one of the TRPs.

18. (Proposed Amendment) The non-transitory computer-readable storage medium according to claim 16, 
	the operations to further configure the one or more processors to:
		determine to initiate the handover of the UE to the neighbor cell if the combined signal quality measurement is less than a threshold.

19. (Proposed Amendment) The non-transitory computer-readable storage medium according to claim 16, 
	the operations to further configure the one or more processors to:
		decode another measurement report from the UE that indicates a signal quality measurement based on NR-SS received from the neighbor cell; and
		determine, based on a comparison of the combined signal quality measurement and the signal quality measurement based on the NR-SS from the neighbor cell, whether to initiate a handover of the UE to the neighbor cell.

EXAMINER’S COMMENTS

Regarding claim 24 previously objected for typo error, claim 24 has been amended according to the examiner's recommendation and thus the previous objection has been withdraw.
Regarding Claims 1, 3-27 previously rejected under 35 U.S.C. § 103, Applicant's arguments, see “Applicant Arguments Made in an Amendment”, filed on 02/08/2021, with respect to U.S. Patent Publication No. 2017/0331670 (hereinafter "Parkvall"), in view of U.S. Patent Publication No. 2015/0195731 (hereinafter "Jung"), and of Kim et al US Pub 2015/0237541 (hereinafter “Kim”), and further in view of U.S. Patent No. 9,603,073 (hereinafter "Yi"), U.S. Patent Publication No. 2015/0092768 (hereinafter "Ng"), U.S. Patent Publication No. 2017/0230869 (hereinafter "Kubota"), and of U.S. Patent Publication No.2014/0080484 (hereinafter "Centonza"), have been fully considered but are persuasive. The previous rejection of claims 1, 3-27 has been withdrawn.

Allowable Subject Matter

Claims 1 and 3-27 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The claims identified in the “Allowable Subject Matter” above draw to different variations of a method and apparatus for handover in New Radio (NR) systems. These claims contain the following bold-faced features which, when combined with other features in the claims, prior art of record fail failed to anticipate or render obvious.
The primary reason for the allowance of the Independent Claims 1 is the inclusion of the features, "… determine, based at least partly on the first and second signal quality measurements, whether to initiate a handover of the UE from a serving cell to a neighbor cell, wherein the handover of the UE from the serving cell to the neighbor cell is initiated when the first signal quality measurement is less than a first threshold and the second signal quality measurement is less than a second threshold;". These features, as incorporated with other features “a first signal quality measurement based on the NR-SS” and “a second measurement report that indicates a second signal quality measurement based on the CSI-RS” into the independent claims 1, 9, 13, 14, and 15 and combined with other features, are neither known from, nor rendered obvious by, the available prior art at the time when instant invention was filed. 
Claims 2-6 depend on claim 1, therefore, these claims are considered allowable on the basis as the parent claim as well as for the further limitations set forth. It is noted that all the limitations combined together as stated in Claim 1 are subjected for allowance and these same limitations are not subjected for allowance if claimed individually or any combination thereof except for the reason explicitly stated in current Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184.  The examiner can normally be reached on M-F 8:00am - 4:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/
Patent Examiner, Art Unit 2411

/JAE Y LEE/Primary Examiner, Art Unit 2466